Citation Nr: 1421827	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  99-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a chronic immune system disorder, to include a connective tissue disorder manifested by pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea.


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.W.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran had active duty service from January 1991 to August 1991, from February 2003 to September 2003, and from September 2007 to January 2008. 

This appeal initially came before the Board of Veterans' Appeals  (Board) on appeal from a June 1998 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a December 2003 supplemental statement of the case (SSOC) the RO denied claims of entitlement to service connection for a brain tumor, to include a pineal gland tumor, and a chronic skin disorder to include shingles.  The December 2003 SSOC expanded the issues on appeal to include the issue of service connection for an immune system disorder, manifested by symptoms of malaise, night sweats, lymphadenopathy and recurrent shingles.  In July 2005, and April 2006, the Board remanded the claim.  In May 2009, the Board denied the claim.  

The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, while her case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's May 2009 decision.  In January 2012, the Court issued an Order vacating the May 2009 Board decision.  In March 2012, the Board remanded the claim for additional development. 

In January 2006, the Veteran was afforded a hearing before the undersigned Veterans Law Judge. The Veteran had previously testified at a personal hearing before the RO. 

In October 2012, the Board again denied the Veteran's claim and it was appealed to the Court.  In September 2013, the Court again remanded the case to the Board pursuant to a JMR wherein the parties agreed in part that a medical opinion utilized by the Board as a basis for the denial was inadequate and that a new medical opinion was necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

As noted, in a September 2013 JMR it was found that a medical opinion, obtained in May 2012, utilized (and misidentified by the Board and in the JMR as having occurred in March 2012) by the Board in the October 2012 denial was inadequate.  Specifically, it was found that the there was insufficient rationale provided by the examiner to support the opinion that the Veteran's immune disorder was not aggravated by her third period of active service beyond the natural progression of the disease.  The JMR noted that the totality of the examiner's opinion was that "this period of active service (2007-2008) did not aggravate her condition beyond the natural progression expected for this disorder."  The JMR ordered that a new opinion should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's claims file to be returned to the examiner who conducted the May 2012 examination for a supplemental medical opinion.  The examiner should be requested to provide a complete rationale (reasoned medical explanation) for the opinion rendered in May 2012, that the Veteran's chronic immune system disorder was not aggravated by her third period of service beyond the natural progression expected for the disease.  

If the examiner who evaluated the Veteran in May 2012 is not available, the Veteran should be examined by another examiner who should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that the Veteran's chronic immune system disorder was aggravated by her third period of service from September 2007 to January 2008.  The examiner should provide a complete rationale (reasoned medical explanation) for all conclusions reached.  The claims folder should be made available for review in connection with this examination.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

